DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1 and 9 are amended.
Claims 2-8 and 10-15 are canceled.
Claims 1 and 9 are pending for examination.
Response to arguments
Re: 35 U.S.C. 103 rejections
Applicant’s response is fully considered. Applicant’s comment regarding Ericsson is moot in view of updated search and mapping not using Ericsson as a prior art. Moreover, new prior art has been introduced.
Applicant comments, “However, Freda and Ericsson do not disclose or suggest a device that receives System Information including a service specific information informing whether an access control procedure for a certain service is applicable to the UE or not. Thus, Freda and Ericsson do not disclose or suggest all the features of Applicant's claimed invention. Therefore, claim 1 patentably defines over Freda and Ericsson” (pg. 9 of applicant’s response filed on 3/11/2021).

“Different levels of data transfer may be allowed/configured for a WTRU in light connectivity, for example, restricted data transfer and/or no data transfer” ([0356]; Freda discusses various service specific restriction criteria, e.g. “allowed data rate and/or data volume over a time period ([0358]), “PDU fits within the available and/or configured UL resources” ([0359], “validity time associated with configured resources” ([0361]), “elapsed time from the last network interaction ([0362]), “type of service” ([0363]) etc.
35 U.S.C. 103 rejections are not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al. (WO 2018/031603 A1), hereinafter “Freda”, supported by provisional applications 62/372,973 (10 August 2016) and 62/400,837 (28 September 2016), in view of Ahmad Saad et al. (WO 2015/066383), hereinafter “Ahmed”. 
Claim 1 is for a method and claim 9 is for a user equipment performing method of claim 1.
Regarding claim 1, Freda teaches ‘a method performed by a User Equipment (UE) in a wireless communication system’, the method comprising: 
‘receiving, from a network, system information’ ([0176], “A WTRU (e.g., in light connected state) may (e.g., when system information applicable for RAN paging area might not be configured and/or when a WTRU may determine a change of system information for a cell (and/or equivalent) that a WTRU may be camping on) perform one or more of the following: detect and/or acquire system information via periodic and/or on-demand methods; and/or monitor a paging channel, e.g., according to its idle mode DRX cycle for possible system information update”) including: 
i) ‘access control parameters for an access control procedure’ (Freda: [0367] “Restriction criteria (e.g., for data transfer) may comprise an access control. For example, a WTRU may be configured to determine the possibility of data transfer while in INACTIVE state based on an access control indication from the network”); 
ii) ‘first information informing that the access control procedure is applicable to a first service when the UE is in a Radio Resource Control (RRC) inactive state’ ([0367], lines 6-8, “The access control indication may restrict the use of data transfer in the presence of the indication. The access control indication may specify a period of time over which data transmission may (e.g., should) be delayed”), and 
(iii) ‘second information informing that the access control procedure is not applicable for a second service when the UE is in the RRC inactive state’ (implied by the disclosures, where restriction is not applied, [0365], lines 4-5; “a data transfer in light connected state may be restricted to signaling radio bearers/flow)”; For example, such amount of data x may represent and/or corresponds to user plane data, but not control plane data (e.g., control plane data might not count toward the data limit for transmission in RRC INACTIVE)”); 
‘based on uplink data for the first service being generated: initiating a state transition procedure to an RRC connected state for the first service’ ([0365], line 3, “A WTRU may transition to connected state for data PDU”); 
‘performing the access control procedure for the first service based on at least one of the access control parameters before initiating a random access (RA) procedure for the first service’ (implied by the disclosures for fulfilling conditions before initiating random access, e.g., [0367], lines 7-8, “The access control indication may specify a period of time over which data transmission may (e.g., should) be delayed”’ [0371], lines 1-4, “The WTRU in RRC INACTIVE state (e.g., light connected and/or equivalent) may transmit a single transport block that may include an amount of data. For example, the amount of data that the WTRU may transmit in RRC INACTIVE state may be an amount of data no larger than a specific threshold x; [0371], lines 8-9, “A WTRU may be configured with the value x as a threshold associated with WTRU buffer size”; [0371], lines 15-17, “the WTRU may transmit such amount x of data within a certain period of time t. Such period of time t may be an aspect of the WTR U configuration ( e.g., such as a value indicated by L3/RRC signaling during a configuration and/or a reconfiguration procedure)”); and 
‘based on the first service successfully passing the access control procedure, performing the RA procedure for the first service’ (implied by the disclosures above that when the check is successful, RA procedure shall start); and 
‘based on uplink data for the second service being generated, performing the RA procedure for the second service without performing the access control procedure’ (implied by disclosure by Freda regarding access control indication, “[0367] Restriction criteria (e.g., for data transfer) may comprise an access control. For example, a WTRU may be configured to determine the possibility of data transfer while in INACTIVE state based on an access control indication from the network. An access control indication may be a function of WTRU state, for e.g., a WTRU may be configured with different access control parameters for idle and/or INACTIVE states” ([0367], lines 1-5); it is implied that absence of access control indication may mean that access control procedure is not performed). 
Freda however does not expressly teach but Ahmad, an analogous prior art teaching techniques for congestion management in a communication network, discloses, ‘wherein the access control procedure is at least one of: 
an access class barring (ACB) procedure, 
an application specific congestion control procedure for data communication (ACDC) for a specific application, 
a service specific access control (SSAC) procedure for a specific service, or 
an extended access barring (EAB procedure)’ (Ahmed: [0059], lines 6-9, “One or more barring mechanisms may be provided such as access class barring (ACB), service specific access barring (SSAB) (e.g., to implement reduction in circuit switched fallback (CSFB) request), and/or extended access banning (EAB) (e.g., to reduce the number of access attempts made by devices that are considered to be low access priority devices (LAPD)”),
‘wherein the first service is one of: 
a Mobile Originated (MO)-signaling service, 
an MO-data service, 
an Multi-Media Telephony (MMTEL)-voice service, 
an MMTEL-video service, or 
a Circuit Switched Fall Back (CSFB) service’ (Ahmad: [0060], lines 6-8, “Prioritization of mobile originating access (e.g., access for initiation of voice services such as MO voice communication, MMTEL voice calls, and/or CSFB voice calls) may be provided during congestion; [0064] lines 1-4, “A network may use service specific access control (SSAC) to suppress and/or down prioritize mobile originated (MO) accesses for MMTEL-voice and MMTEL-video in RRC Connection Establishment. The network might not use SSAC to disallow other MO accesses in congestion while allowing MO accesses for MMTEL-voice and MMTEL-video”); and 
‘wherein the second service is another one of: 
the MO-signaling service, 
the MO-data service, the MMTEL-voice service, the MMTEL-video service, or 
the Circuit Switched Fall Back (CSFB) service’ (implied by the disclosure above; there is no difference between the first service and the second service, the difference lies in the applicable access control parameters, as discussed earlier).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ahmad with that of Freda to manage congestion along with prioritization of services or applications, as described in Ahmad, “Systems, methods, and instrumentalities are provided to describe congestion management in a network. A wireless transmit receive unit (WTRU) may set a unique establishment cause or a unique service indication to differentiate a service” ([0004]).

Claim 9 is a change in category compared to claim 1.
Freda teaches, ‘a memory’, ‘a transceiver’, and ‘a processor’ ([0043] “FIG. 1B is a system diagram illustrating an example WTRU 102. As shown in FIG. 1B, the WTRU 102 may include a processor 118, a transceiver 120, a transmit/receive element 122, a speaker/microphone 124, a keypad 126, a display/touchpad 128, non-removable memory 130, removable memory 132”).
Claim is rejected based on rejection of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462         

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462